ORDER VACATING ORDER OF SUSPENSION PENDING RULING oN MOTION TO DISMISS
Comes now the Court, on its own motion, and vacates the Order Suspending the Respondent from the Practice of Law in Indiana issued by this Court on November 25, 2003, pending the Court's disposition of a Motion to Dismiss as Moot file by the Supreme Court Disciplinary Commission on October 6, 20083.
The Court finds that the Motion to Dismiss was not brought to the Court's attention before the Rule to Show Cause was issued October 10, 2008, or before the signing of the suspension order dated November 25, 2003.
*538IT IS, THEREFORE, ORDERED that the Order Suspending the Respondent from the Practice of Law in Indiana, dated November 25, 2008, is hereby vacated pending the Court's disposition of the Commission's Motion to Dismiss as Moot.